Defendant, G. M. Coburn, was charged in the county court of Payne county with the crime of unlawful possession of intoxicating liquor, to wit, 15 pints of whisky; was tried, convicted, and sentenced to pay a fine of $100 and to serve 60 days in the county jail. From this judgment and sentence he has appealed.
A motion to dismiss this appeal has been filed by the state. A response thereto has been filed by defendant. From an examination of the record the motion to dismiss the appeal is overruled and this case, which has been briefed both by the defendant and the state, will be considered on its merits.
The charges arise by reason of a search of the premises or home of defendant a mile and a half northwest of the city of Stillwater, on June 5, 1940, by three deputy sheriffs of Payne county, who searched the premises by reason of a search warrant, and found therein 15 pints of tax-paid whisky; three pints in the refrigerator and twelve pints in the basement.
The first contention of defendant is that the whisky which was offered in evidence was not properly identified. It is unnecessary to state the evidence. We have carefully examined the record, and the officers who conducted the search identified the whisky and also the box in which it was placed, and on which the names of the officers were written at the time of the search. There is no merit in this contention, and it is highly technical.
It is also contended that the county attorney propounded questions to defendant which attempted to degrade *Page 87 
the defendant before the jury. One of these questions was: "Q. Well, how many brands of whisky did they take from you?" And at another time, when being questioned with reference to the search of his premises, he was asked: "Q. Had they ever done that before? A. Yes." This answer was stricken out of the record by the court. It is evident that the defendant was not prejudiced by these questions. Nor was he prejudiced by the fact that the county attorney excepted to some of the rulings of the court. There is nothing in the record to show that the exceptions were taken for the purpose of prejudicing the rights of the defendant.
It is next contended that the court erred in refusing to give certain requested instructions. We have examined these instructions. Every point covered by these special instructions that was proper and material to the issues involved was included in the general instructions given by the trial court.
The contention that the court erred in giving instruction No. 8 cannot be sustained. The case of Walton v. State,53 Okla. Cr. 24, 3 P.2d 213, cited by defendant, does not sustain this contention. This instruction embodies the very terms which the court in that case holds to be a proper instruction based upon the statute with reference to "prima facie evidence."
There is nothing in the record which shows that this defendant did not have a fair and impartial trial. This court by an examination of its own records recalls that this defendant has been before it on other occasions. His persistence in violating the terms of the prohibition laws seems to have no end, notwithstanding his age and physical condition.
The judgment and sentence of the county court of Payne county is affirmed. *Page 88 
JONES, P. J., concurs. DOYLE, J., dissents.